—Judgment, Supreme Court, Bronx County (William H. Wallace, III, J.), rendered March 5, 1992, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 10 to 20 years to be served concurrently with a sentence imposed on an unrelated indictment, unanimously affirmed.
Defendant failed to preserve his CPL 30.30 speedy trial claim by asserting generally that the People’s statements of readiness had not been made in good faith, and listing the dates during which he had appeared before the lower court, without giving any factual basis for his contentions (People v Thomas, 200 AD2d 419, lv denied 83 NY2d 877), and we decline to review it in the interest of justice. In any event, the claim is without merit. Concur—Ross, J. P., Asch, Rubin, Nardelli and Tom, JJ.